DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending, of which Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-15 are under current examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Acta Biochim Biophys Sin, 2017, 49(11) 999-1007), and Kong (Journal of  Biological Chemistry; 2018, 293(37), 14328-14341) in combination. 
Determining the scope and contents of the prior art
Zhu teaches a method of treating human prostate cancer using doxycycline containing composition and shows the result on castration-resistant prostate cancer (CRPC) cells and LNCaP cell line, same human prostate cancer cell line and the only cell line used in the instant specification. (Entire article). 
With regard to limitation of the mechanism of prostate cancer treatment through inhibition of BER- Since Zhu teaches same composition and shows its effect on the prostate cancer using same cell line as in the instant specification, the composition is expected to affect same process of treating prostate cancer through the same mechanism, such as inhibition of BER, whether recognized by Zhu or not.

Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent (entire article; especially abstract).

Ascertaining the differences between the prior art and the claims at issue
Zhu teaches a method of treating human prostate cancer using doxycycline containing composition and shows the result on castration-resistant prostate cancer (CRPC) cells and LNCaP cell line, same human prostate cancer cell line and the only cell line used in the instant specification, but is silent about an antiandrogen agent; route of administration; and teaches doxycycline hydrochloride instead of monohydrate salt of doxycycline. 
Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent, but fails to teach using doxycycline.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of salt of doxycycline- Zhu teaches doxycycline hydrochloride instead of monohydrate salt of doxycycline in treating prostate cancer. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success to use any commercially available salt of active drug doxycycline absent any evidence to the contrary. Thus the cited prior art meets all limitations of the instant claims.
With regard to the difference of route of administration- Although Zhu is silent about route of administration, it would have been prima facie obvious to a person of ordinary skill in the art to administer medication through at least one route of administration among all routes of administration of any drug. 
With regard to limitation of antiandrogen agent- Zhu teaches a method of treating human prostate cancer using doxycycline containing composition and Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent. Thus based on the guidance provided by the combination of the prior art, it would have been prima facie obvious to a person of ordinary skill in the art to combine two composition of the prior art to be useful for treating prostate cancer for making a third composition used for the very same purpose. 
The case law has established that “It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980)”. 
Since Kong teaches treating CRPC and Zhu teaches treating prostate cancer, a person of ordinary skill in the art would have been motivated to make such combination to treat resistant prostate cancer, such as CRPC by using the combination. Therefore combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Zhu teaches a method of treating human prostate cancer using doxycycline containing composition and shows the result on castration-resistant prostate cancer (CRPC) cells and LNCaP cell line, same human prostate cancer cell line and the only cell line used in the instant specification and Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is reasonable expectation of success that the combination of two composition of the prior art may be made for treating prostate cancer, for making a third composition useful for the very same purpose and can be made by the teachings of the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
Allowable subject Matter
Claims 4, 5 and 12-13, present allowable subject matter over the prior art on record.
Objection
Claim 4, 5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and amendment, filed on 09/02/2021, have been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623